Title: To James Madison from William Cooke, 12 July 1803
From: Cooke, William
To: Madison, James


London July 12th. 1803.
Since my arrival in this City I have been informed, that arrangements are made between the American and Spanish Governments for finally settling all claims of the American Citizens on that Government. And it has been strongly recommended to me, not to trouble that Government with my particular Case, as the arrangements made are most unquestionably for embracing all. I therefore resign myself entirely to the efforts of my own Government, to obtain Justice for me, and have only to pray that I may be embraced in their Protection and Efforts for redress. And have the Honor to be with every Sentiment of the most respectfull esteem Sir Your Most Obliged Most Obedt. Servt.
Wm. Cooke
 

   
   Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B).



   
   For William Cooke’s claims, see his letter to JM, 27 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:277 and n. 1).


